DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on January 4, 2022, in response to PTO Office Action mailed on September 17, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, no claims have been amended, canceled, or added. As a result, claims 1-12 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Response to Arguments
Applicant's arguments filed on January 4, 2022, in response to PTO Office Action mailed on September 17, 2021, have been fully considered but are not persuasive. 
	Applicant argued that none of the prior arts of record discloses "an encryption module configured to receive plaintext data and a key from the master via the first interface module, to generate ciphertext data according to the plaintext data and the key" and "a decryption module configured . . . to receive a key from the master via the first interface module, to generate plaintext data according to the ciphertext data and the key, and to send the plaintext data to the master via the first interface module" as recited in claim 1. Examiner notes that claims are given the broadest reasonable interpretation consistent with the specification (See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 – § 2116.01 for case law pertinent to claim analysis).
As interpreted by the Examiner, the instant application discloses that a master, through a first interface module, sends a key and plaintext data to an encryption module that then generates ciphertext that is sent to a slave via a second interface module, with the process reversed for ciphertext to plaintext during decryption. Upon further review of Au et al. (Patent Number US 8,543,838 B1), the APB master 356 [FIG. 3; Column 5, lines 8-10] and APB slave 358 and AHB slave 372 [FIG. 3; Column 5, lines 8-10 and 30-34] indicate the direction of control of certain devices/components of a system (e.g. from APB master 356 in relation to the APB slave 358/372 as demonstrated by the relationship between the components 316, 340, 338, and 334 in [FIG. 3] that contain such interfaces), particularly over a APB bus 344A (to which the cryptographic module 308 is connected to) [FIG. 3; Column 5, lines 4-7]. 
Furthermore, plaintext can include cryptographic keys [Column 3, lines 34-41], and hence in the Examiner’s interpretation the plaintext and the cryptographic keys can originate from the same source.
REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-9 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-12 of U.S. Patent No. 10,866,919 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a device placed between a master device and a slave device, and contains an encryption module that is capable of processing plaintext/ciphertext data.
Instant Application 16/479,401
Patent Number US 10,866,919 B2
Claim 1
A device for integrated-circuit comlmunications between a master and a slave, comprising: a first interface module communicatively coupled to an advanced bus of the master; 

a second interface module communicatively coupled to a bus of the slave;



and a decryption module configured to receive the ciphertext data from the slave via the second interface module, to receive a key from the master via the first interface module, to generate plaintext data according to the ciphertext data and the key, and to send the plaintext data to the master via the first interface module.
Claim 1
A device for SPI (Serial Peripheral Interface) communications between a master and a slave, comprising: a first interface module communicatively coupled to an advanced bus of the master; 
a second interface module communicatively coupled to an SPI bus of the slave; 


and a decryption module configured to receive the ciphertext data from the slave via the second interface module, to receive a key from the master via the first interface module, to generate plaintext data according to the ciphertext data and the key, and to send the plaintext data to the master via the first interface module.
Claim 2
wherein the advanced bus is an Advanced Peripheral Bus (APB).
Claim 2
wherein the advanced bus is an Advanced Peripheral Bus (APB).
Claim 3
further comprising a control module configured to receive a control instruction from the master via the first interface 
Claim 3
further comprising a control module configured to receive a control instruction from the master via the first interface 
Claim 4
further comprising a 2-to-1 multiplexer configured to receive the plaintext data inputted from the first interface module and the ciphertext data outputted by the encryption module and to select to output the plaintext data or the ciphertext data as controlled by the control module.
Claim 4
wherein the device further comprises a first 2-to-1 multiplexer configured to receive the plaintext data inputted from the first interface module and the ciphertext data outputted by the encryption module and to select to output the plaintext data or the ciphertext data as controlled by the control module.
Claim 5
further comprising a 2-to-1 multiplexer configured to receive the ciphertext data inputted from the second interface module and the plaintext data outputted by the decryption module and to select to output the plaintext data or the ciphertext data as controlled by the control module.
Claim 5
wherein the device further comprises a second 2-to-1 multiplexer configured to receive the ciphertext data inputted from the second interface module and the plaintext data outputted by the decryption module and to select to output the 
Claim 6
wherein the encryption module comprises adders and SR (scramble register) registers.
Claim 6
wherein the encryption module comprises adders and SR (scramble register) registers.
Claim 7
wherein the decryption module comprises adders and DSR (descramble register) registers.
Claim 7
wherein the decryption module comprises adders and DSR (descramble register) registers.
Claim 8
wherein the plaintext data and the ciphertext data have a width of 8 bits, 16 bits, 32 bits, or 64 bits.
Claim 8
wherein the plaintext data and the ciphertext data have a width of 8 bits, 16 bits, 32 bits, or 64 bits.
Claim 9
wherein the key has a width of 32 bits, 64 bits, 128 bits, or 256 bits.
Claim 9
wherein the key has a width of 32 bits, 64 bits, 128 bits, or 256 bits.
Claim 11
wherein the first interface module comprises an interrupt request signal line and an APB defined by AMBA (Advanced Microcontroller Bus Architecture) protocol.
Claim 11
wherein the first interface module comprises an interrupt request signal line and an advanced bus defined by the AMBA (Advanced Microcontroller Bus Architecture) protocol.

Claim 12
wherein the second interface module comprises a data transmitting signal line and a clock signal line.
Claim 12
wherein the second interface module comprises a data receiving signal line, a data sending signal line, a serial clock signal line, and a slave enabling signal line.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Au et al. (Patent Number US 8,543,838 B1).
As per claim 1, Au et al. discloses “a device for integrated-circuit communications between a master and a slave, comprising: a first interface module communicatively coupled to an advanced bus of the master (through APB master 356; FIG. 3; Column 5, lines 8-10).”
Au et al. discloses “a second interface module communicatively coupled to a bus of the slave (APB slave 358 and AHB slave 372; FIG. 3; Column 5, lines 8-10 and 30-34): an encryption module configured to receive plaintext data and a key from the master via the first interface module (cryptographic engine 120 encrypts the plaintext and decrypts the ciphertext in accordance with cryptographic commands and cryptographic keys; Column 3, lines 42-45), to generate ciphertext data according to the plaintext data and the key (Column 3, lines 42-45; Column 4, lines 22-27), and to send the ciphertext data to the slave via the second interface module (Column 4, lines 36-41).”
Au et al. discloses “and a decryption module configured to receive the ciphertext data from the slave via the second interface module, to receive a key from the master via the first interface module, to generate plaintext data according to the ciphertext data and the key, and to send the plaintext data to the master via the first interface module (decrypt the ciphertext according to cryptographic commands and cryptographic keys; Column 3, lines 42-45; Column 7, lines 28-29).”
As per claim 2, Au et al. discloses “the device of claim 1 (disclosed by Au et al. above), wherein the advanced bus is an Advanced Peripheral Bus (APB) (Column 4, lines 62-63).”  
As per claim 3, Au et al. discloses “the device according to claim 1 (disclosed by Au et al. above), further comprising a control module configured to receive a control instruction from the master via the first interface module, control the encryption module, the decryption module, and the second interface module (Column 4, lines 19-27), and feed a state signal back to the master via the first interface module (as it pertains to the contents of the trust status register that reflects the operation status of the cryptographic module; Column 4, lines 27-35).”  
As per claim 8, Au et al. discloses “the device according to claim 1 (disclosed by Au et al. above), wherein the plaintext data and the ciphertext data have a width of 8 bits, 16 bits, 32 bits, or 64 bits (primitive instructions that are executed by the cryptographic engine contain tags that can be 32-bit value (or longer); Column 3, lines 49-53).”
As per claim 9, Au et al. discloses “the device according to claim 1 (disclosed by Au et al. above), wherein the key has a width of 32 bits, 64 bits, 128 bits, or 256 bits (primitive instructions that are executed by the cryptographic engine contain tags that can be 32-bit value (or longer); Column 3, lines 49-53).”
As per claim 11, Au et al. discloses “the device according to claim 1 (disclosed by Au et al. above), wherein the first interface module comprises an interrupt request signal line and an APB defined by AMBA (Advanced Microcontroller Bus Architecture) protocol (Column 4, lines 61-63).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 4-5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Au et al. (Patent Number US 8,543,838 B1) in view of Yang et al. (Publication Number US 2017/0302438 A1).
As per claim 4, Au et al. discloses “the device according to claim 3 (as disclosed by Au et al. above).” However, Au et al. does not disclose “further comprising a 2-to-1 multiplexer configured to receive the plaintext data inputted from the first interface module and the ciphertext data outputted by the encryption module and to select to output the plaintext data or the ciphertext data as controlled by the control module.” 
Yang et al. discloses “further comprising a 2-to-1 multiplexer (examples include one multiplexer that has two input: one from an encrypter (ENC) module and a second input that bypasses the ENC module; and a second multiplexer that has one input from a decryptor (DEC) module and a second input that bypasses the DEC module; FIG. 1; Paragraph 0006) configured to receive the plaintext data inputted from the first interface module and the ciphertext data outputted by the encryption module and to select to output the plaintext data or the ciphertext data as controlled by the control module (Paragraphs 0006 and 0026).”  
Au et al. and Yang et al. are analogous art in that they in the field of cryptography.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Au et al. and Yang et al. to enable efficiency and lower energy consumption in systems that process cryptographic processes [Paragraph 0002 and 0005]. 
As per claim 5, Au et al. discloses “the device according to claim 3 (as disclosed by Au et al. above).” However, Au et al. does not disclose “further comprising a 2-to-1 multiplexer configured to receive the ciphertext data inputted from the second interface module and the plaintext data outputted by the decryption module and to select to output the plaintext data or the ciphertext data as controlled by the control module.”
further comprising a 2-to-1 multiplexer (examples include one multiplexer that has two input: one from an encrypter (ENC) module and a second input that bypasses the ENC module; and a second multiplexer that has one input from a decryptor (DEC) module and a second input that bypasses the DEC module; FIG. 1; Paragraph 0006) configured to receive the ciphertext data inputted from the second interface module and the plaintext data outputted by the decryption module and to select to output the plaintext data or the ciphertext data as controlled by the control module (Paragraphs 0006 and 0026).”  
Au et al. and Yang et al. are analogous art in that they in the field of cryptography.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Au et al. and Yang et al. to enable efficiency and lower energy consumption in systems that process cryptographic processes [Paragraph 0002 and 0005]. 
As per claim 12, Au et al. discloses “the device according to claim 1 (as disclosed by Au et al. above).” However, Au et al. does not disclose “wherein the second interface module comprises a data transmitting signal line and a clock signal line.”   
Yang et al. discloses “wherein the second interface module comprises a data transmitting signal line and a clock signal line (denoted by the presence of clock cycles as they affect the DBUS; Paragraph 0077).”   
Au et al. and Yang et al. are analogous art in that they in the field of cryptography.
[Paragraph 0002 and 0005].
Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Au et al. (Patent Number US 8,543,838 B1) in view of Tomlinson et al. (Publication Number US 2015/0163060 A1).
As per claim 6, Au et al. discloses “the device according to claim 1 (as disclosed by Au et al. above).”
However, Au et al. does not disclose “wherein the encryption module comprises adders and SR (scramble register) registers.”
Tomlinson et al. discloses “wherein the encryption module comprises adders (Paragraph 0126; FIG. 8) and SR (scramble register) registers (shift register B of the scrambler; FIG. 8; Paragraph 0126).”
Au et al. and Tomlinson et al. are analogous art in that they in the field of cryptography.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Au et al. and Tomlinson et al. in order to enhance the bandwidth efficiency and security of the Public Key Encryption arrangement [Paragraph 0009]. 
As per claim 7, Au et al. discloses “the device according to claim 1 (as disclosed by Au et al. above).”
wherein the decryption module comprises adders and DSR (descramble register) registers.”  
Tomlinson et al. discloses “wherein the decryption module comprises adders (Paragraph 0126; FIG. 8) and DSR (descramble register) registers (shift register B of the descrambler; FIG. 8-9; Paragraph 0126).”
Au et al. and Tomlinson et al. are analogous art in that they in the field of cryptography.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Au et al. and Tomlinson et al. in order to enhance the bandwidth efficiency and security of the Public Key Encryption arrangement [Paragraph 0009]. 
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Au et al. (Patent Number US 8,543,838 B1) in view of Peterson et al. (Patent Number US 9,230,112 B1).
As per claim 10, Au et al. discloses “the device according to claim 1.” However, Au et al. does not disclose “wherein the slave is a memory having an I2C bus.”
Peterson et al. discloses “wherein the slave is a memory having an I2C bus (Column 15, lines 22-23).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Au et al. and Peterson et al. since both prior arts of record involve the encryption of data, with Peterson et al. noting the need to protect embedded devices against various threats [Column 1, lines 44-47]. Furthermore, Peterson et al. notes various communication 

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated October 21, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

CONCLUDING REMARKS
Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        March 18, 2022